FILED
                             NOT FOR PUBLICATION                            JUL 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XIAOHUA LING,                                    No. 07-73507

               Petitioner,                       Agency No. A076-868-829

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Xiaohua Ling, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Ling failed to

establish past persecution because he did not show that his attempted arrest, the

confiscation of his home, and the arrest of his sister occurred on account of a

protected ground, see Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005)

(persecution as a result of a debt was not on account of a protected ground), and

Ling failed to demonstrate these incidents rose to the level of persecution, see

Zehatye v. Gonzales, 453 F.3d 1182, 1186 (9th Cir. 2006). Substantial evidence

also supports the agency’s determination that Ling failed to establish a well-

founded fear of future persecution on account of an imputed political opinion or

membership in a particular social group. See Molina-Estrada v. INS, 293 F.3d

1089, 1094-95 (9th Cir. 2002); Fisher v. INS, 79 F.3d 955, 961-62 (9th Cir.1996)

(en banc) (possibility of prosecution is not persecution on a protected ground).

Accordingly, Ling’s asylum claim fails.

      Because Ling did not establish eligibility for asylum, it necessarily follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.




                                           2                                      07-73507
      Substantial evidence supports the agency’s denial of CAT relief because Ling

failed to show that it is more likely than not that he will be tortured if returned to

China. See Wakkary 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                            3                                     07-73507